Citation Nr: 0212931	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which, among other things, denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  As of March 5, 1999, the veteran has had a combined 
disability rating of 70 percent for service-connected 
disabilities, with his fused right wrist being rated as 50 
percent disabling.

3.  The veteran has been unemployed since February 28, 2000, 
and unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating due to individual 
unemployability have been met as of March 1, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of this regulatory 
change in a supplemental statement of the case dated in April 
2001.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a supplemental statement of the case dated in April 2001.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, evidence regarding his 
employment and vocational rehabilitation efforts, and in 
affording him a number of physical examinations.  It appears 
that all known and available medical records as well as 
employment records relevant to the issue on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
February 2001, and has actively participated in the 
development of his claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran is service connected for a fused right wrist and 
post-operative disability in both hips due to grafts required 
to surgically repair his right wrist.  The veteran's right 
wrist disability is rated as 50 percent disabling as he has 
no range of motion whatsoever in his dominant hand as a 
result of a solid fusion.  His left hip graft site is rated 
as 20 percent disabling and his right hip graft site is rated 
as 10 percent disabling due to continued pain and limitation 
from lateral femoral cutaneous neuropathy.  The 20 percent 
rating for left hip disability became effective as of March 
5, 1999.  This increase in rating caused the veteran to have 
a combined 70 percent disability evaluation as of March 5, 
1999.

Because the veteran has met the schedular standards required 
for a total rating under 38 C.F.R. Section 4.16 as of March 
5, 1999, the Board must determine if the veteran has been 
unable to secure or follow a substantially gainful occupation 
since that date.  The Board notes at this juncture that it is 
the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The evidence of record shows that the veteran was employed by 
temporary employment agencies, performing various warehouse 
jobs, for approximately eighteen years.  He last worked on 
February 28, 2000.  Two employment agencies reported that the 
veteran had worked for them for numerous years, but had been 
released from employment in 2000 due to his inability to 
perform the jobs available to those agencies because of 
physical disability.  One of the agencies specifically noted 
that the veteran's hip disability limited him in his ability 
to perform physical labor.

The evidence of record also reveals that the veteran 
requested vocational rehabilitation services from VA on two 
occasions.  He was most recently evaluated in January 1999, 
and deemed to have a serious employment handicap as a result 
of service-connected disabilities.  It was determined at that 
time that the veteran would not benefit from vocational 
rehabilitation because of the severity and chronicity of his 
service-connected disabilities.  It was the opinion of the VA 
vocational rehabilitation counselor that the veteran's 
service-connected disabilities were a permanent barrier to 
gainful employment, thus finding that the veteran was 
unemployable.  The counselor specifically pointed out that 
the veteran could not lift, carry, push, pull, climb, crawl 
or perform prolonged standing, sitting or walking.  The 
counselor also determined that the veteran had no 
transferable skills, work experiences or education to qualify 
him for suitable employment.  As a consequence, the veteran 
was denied vocational rehabilitation by VA in 1999.

The veteran appeared before an RO hearing officer in February 
2001 and testified that although he was found unemployable by 
VA in January 1999 he was able to work through temporary 
employment agencies until February 28, 2000, because he only 
worked for short periods of time due to the nature of the 
relationship with temporary employment agencies.  He stated 
that he would not have been able to hold a permanent job 
during that time period because the pain and limitation he 
experienced due to his hip disabilities was very 
unpredictable and caused him to miss numerous days of work.  
The veteran testified that his disabilities had continued to 
increase in severity and that as of March 2000 he could not 
even work for the temporary agencies because he had become 
unreliable due to physical limitations.  He stated that he 
was limited by his right wrist disability in that he could 
not bend his dominant hand, however, he was more limited by 
the pain in his hips which caused him to miss work 
periodically.

The medical treatment records and the reports of VA 
examinations show that the veteran has a solid, well-healed 
right wrist fusion.  As such, he has no movement in the 
dominant wrist.  The veteran also has pain and limitation in 
both hips due to post-operative residuals of grafts performed 
to surgically repair the right wrist.  He is treated with 
pain medication and reports that he is required to stay in 
bed for sometimes days at a time to relieve his hip pain.

Given the record as outlined above, the Board finds that the 
evidence regarding the veteran's ability to perform a 
substantially gainful occupation is in relative equipoise.  
Specifically, a VA rehabilitation counselor found the veteran 
totally unable to qualify for suitable employment due to 
service-connected disability in January 1999, but the veteran 
was able to do just that until February 2000.  The veteran's 
assertion that his ability to work after being found 
unemployable by VA was limited is credible in light of the 
nature of the employment relationship he secured.  
Additionally, the reports from the employment agencies that 
the veteran had become unable to perform the duties required 
of the jobs in which they placed temporary employees is 
persuasive.

Consequently, the Board finds that the veteran was able to 
work through February 28, 2000, because of the employment 
relationship he entered into with temporary employment 
agencies which allowed him to work only on a sporadic basis.  
This type of work was required because of the veteran's 
limitations caused by service-connected disability.  With the 
veteran's employment release at the end of February 2000 due 
to his inability to perform the type of work supplied by the 
agencies, the veteran has been unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Therefore, when resolving all 
reasonable doubt in favor of the veteran, the Board hereby 
grants a total disability rating due to individual 
unemployability as of March 1, 2000.


ORDER

A total disability rating due to individual unemployability 
is granted as of March 1, 2000.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

